665 S.E.2d 459 (2008)
FREEMAN
v.
ROTHROCK, et al.
No. 163A08.
Supreme Court of North Carolina.
August 8, 2008.
Joy H. Brewer, Ginny P. Lanier, Cary, for Rothrock, et al.
The following order has been entered on the motion filed on the 7th day of August 2008 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (Freeman) shall have up to and including the 21st day of "August 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 8th day of August 2008."